United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1959
                         ___________________________

                      Michael J. Banks; Antonia Rush-Banks

                       lllllllllllllllllllll Plaintiffs - Appellants

                                            v.

Francis G. Slay, in his official capacity as Mayor, City of St. Louis, and Ex-Officio
Member, St. Louis Board of Police Commissioners; Darlene Green, in her official
   capacity as Comptroller, City of St. Louis; Tishaura O. Jones, in her official
 capacity as Treasurer, City of St. Louis; Richard Gray, in his official capacity as
President, St. Louis Board of Police Commissioners; Thomas Irwin, in his official
   capacity as Vice President, St. Louis Board of Police Commissioners; Bettye
   Battle-Turner, in her official capacity as Treasurer, St. Louis Board of Police
Commissioners; Erwin O. Switzer, in his official capacity as Purchasing Member,
                     St. Louis Board of Police Commissioners

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                             Submitted: March 11, 2015
                                Filed: June 19, 2015
                                  ____________
Before MURPHY and SHEPHERD, Circuit Judges, and BROOKS,1 District
Judge.
                         ____________

MURPHY, Circuit Judge.

       In 2009 Michael Banks and Antonia Rush-Banks obtained a $900,000 default
judgment in a state court action against a St. Louis police officer in his individual and
official capacities. The couple then unsuccessfully sought a writ of mandamus to
enforce that judgment from both the state trial court and the Missouri Court of
Appeals. Subsequently they filed this declaratory judgment action in the United
States District Court for the Eastern District of Missouri. They seek both a
declaration that the City of St. Louis and the St. Louis Board of Police
Commissioners are obligated to satisfy their 2009 default judgment and a writ of
mandamus ordering the official defendants to grant such relief. The federal district
court decided that it lacked jurisdiction, citing District of Columbia Court of Appeals
v. Feldman, 460 U.S. 462 (1983), and Rooker v. Fidelity Trust Co., 263 U.S. 413
(1923). It also indicated that it would abstain under Younger v. Harris, 401 U.S. 37
(1971). Plaintiffs' claims were then dismissed with prejudice, and they appeal. We
reverse.

       Banks and Rush-Banks had initiated their state action against St. Louis police
officers Reginald Williams and Ryan Cousins and the St. Louis Board of Police
Commissioners in 2005, claiming violations of 42 U.S.C. § 1983 ("Banks I"). In
2009 the state trial court granted plaintiffs' motion to file a second amended
complaint against officer Williams in his individual and official capacities and to
dismiss their other claims. The claims in the second amended complaint were based
on acts by Williams in 2002, when he allegedly searched and seized Banks with no


      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas, sitting by designation.

                                          -2-
probable cause, took $1,100 from him without including it in department records, and
filed false reports about Banks. Plaintiffs claimed that this arrest and these false
reports led to a criminal prosecution against Banks for unlawful use of a weapon, a
charge on which he was acquitted. The second amended complaint also alleged that
these actions by Williams were part of a pattern of unconstitutional conduct about
which the police board was deliberately indifferent. After Williams and members of
the police board were served with the second amended complaint, Williams did not
answer. Both Williams and an attorney for the police board were notified of the
potential default and a scheduled hearing. Only plaintiffs appeared at the hearing,
however. Plaintiffs offered evidence about their damages, and a $900,000 default
judgment was subsequently entered against officer Williams "in his personal and
official capacities, jointly and severally." Banks v. Williams, No. 052-8860 (Mo. 22d
Cir. Apr. 27, 2009).

       Subsequently plaintiffs petitioned the state court for a writ of mandamus on
April 6, 2012, seeking payment for the damages alleged in their default judgment.
The named defendants were the mayor of St. Louis (Francis Slay), the city
comptroller (Darlene Green), the city treasurer (Larry Williams2), and two members
of the police board (Slay as ex officio member and Bettye Battle-Turner). Defendants
moved to dismiss. After the state trial court entered an order denying plaintiffs'
petition for a writ of mandamus, plaintiffs sought review in the Missouri Court of
Appeals.

      In its opinion the Missouri Court of Appeals identified the proper procedure
for writs of mandamus in Missouri. The trial court first determines whether a
preliminary writ is warranted before issuing any summons. Banks v. Slay, 410
S.W.3d 767, 768 (Mo. App. E.D. 2013) ("Banks II"), citing U.S. Dep't of Veterans
Affairs v. Boresi, 396 S.W.3d 356, 359 n.1 (Mo. banc 2013); see Mo. S. Ct. R. 94.04.


      2
          Tishuara Jones is now the city treasurer.

                                           -3-
If a preliminary writ is denied, the petitioner can refile the petition in the court of
appeals. Boresi, 396 S.W.3d at 364 (Fischer, J., concurring). The Missouri Court of
Appeals noted that the state trial court had not followed the proper procedures in the
Banks case. Banks II, 410 S.W.3d at 768. As to the merits of plaintiffs' mandamus
petition, the court ruled that no "legal authority exists to require the City or the Board
to pay the default judgment entered solely against Officer Williams." Id. at 771.
Rather than affirming the trial court's judgment, it "denie[d] the writ without
prejudice to seeking an original writ in the Supreme Court of Missouri" as authorized
by Missouri Supreme Court Rule 94. Id. Plaintiffs never sought such a writ in the
state supreme court.

       After the Missouri Court of Appeals ruled, Banks and Rush-Banks brought this
declaratory judgment action in the Eastern District of Missouri against Mayor Slay,
Treasurer Jones, Comptroller Green, and five members of the police board (Richard
Gray, Thomas Irwin, Battle-Turner, Erwin Switzer, and Slay), all named in their
official capacities. Plaintiffs sought (1) a declaration that the Banks I judgment
against Williams in his official capacity was a judgment against both the city and the
police board, and (2) a writ of mandamus ordering defendants to satisfy this
judgment.

       Defendant officials moved to dismiss on several grounds: res judicata, lack of
federal subject matter jurisdiction, and the five year statute of limitations applicable
to § 1983 claims in Missouri, see Sulik v. Taney Cnty., Mo., 393 F.3d 765, 766-67
(8th Cir. 2005). The basis cited for the lack of subject matter jurisdiction was the
Rooker-Feldman doctrine, a concept derived from two Supreme Court cases. See
District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983) and Rooker
v. Fidelity Trust Co., 263 U.S. 413 (1923). The Feldman case held that the Supreme
Court is the only federal court with jurisdiction over appeals from state court
judgments, a rule subsequently referred to as the Rooker-Feldman doctrine. See
Feldman, 460 U.S. at 476, 482; Rooker, 263 U.S. at 416. The federal district court

                                           -4-
decided that subject matter jurisdiction was lacking. Nevertheless, after concluding
that Rooker-Feldman might not apply where state proceedings had not yet ended, the
district court also decided to abstain under Younger v. Harris, 401 U.S. 37 (1971).
Younger and its progeny instruct federal courts to abstain when certain types of
"exceptional" parallel state court proceedings exist. Sprint Comm., Inc. v. Jacobs,
134 S. Ct. 584, 588 (2013). After plaintiffs' claims were dismissed with prejudice,
they filed this appeal.

        The Rooker-Feldman doctrine was broadly applied for some time before its
proper focus was clarified by the Supreme Court in Exxon Mobil Corp. v. Saudi
Basic Industries Corp., 544 U.S. 280 (2005). In Exxon, the Court pointed out that
some courts had construed this doctrine "to extend far beyond the contours of the
Rooker and Feldman cases, overriding Congress' conferral of federal-court
jurisdiction concurrent with jurisdiction exercised by state courts, and superseding
the ordinary application of preclusion law pursuant to 28 U.S.C. § 1738." Id. at 283,
citing Moccio v. New York State Office of Court Admin., 95 F.3d 195, 199-200 (2d
Cir. 1996). The Court clearly stated in Exxon, however, that Rooker-Feldman only
deprives federal courts of jurisdiction in "cases brought by state-court losers
complaining of injuries caused by state-court judgments rendered before the district
court proceedings commenced and inviting district court review and rejection of those
judgments." Id. at 284. The doctrine thus occupies a "narrow ground" and does not
"stop a district court from exercising subject-matter jurisdiction simply because a
party attempts to litigate in federal court a matter previously litigated in state court."
Id. at 284, 293.

      Plaintiffs argue that their case does not fall within the Exxon limitations
because they do not complain of injuries caused by a state court judgment, citing
Edwards v. City of Jonesboro, 645 F.3d 1014 (8th Cir. 2011). The plaintiff in
Edwards had sued the city of Jonesboro in federal court under the First, Fifth, and
Fourteenth Amendments as well as state law, alleging that methane gas leaking from

                                           -5-
a landfill had invaded his land and reduced its value. Id. at 1016-17. He had
previously brought a state court action with similar allegations and won compensation
on his taking claim, but prejudgment interest was denied. Id. Although Rooker-
Feldman was raised as a bar to his federal action based on the state court denial of
prejudgment interest, it was unsuccessful because his injuries had been caused by the
leaking methane rather than by a state court judgment. Id. at 1018-19.

       Here, appellants seek compensation for an injury caused by actions predating
the adverse decision in Banks II. Defendants' refusal to honor the default judgment
against Officer Williams in his official capacity, not the state court denial of
mandamus, was the source of the injury from which plaintiffs seek relief. Unlike in
the Rooker and Feldman cases plaintiffs do not "call[] upon the [federal] [c]ourt to
overturn an injurious state-court judgment." Exxon Mobil Corp., 544 U.S. at 291-92;
c.f. Dodson v. Univ. of Ark. for Med. Scis., 601 F.3d 750, 753-55 (8th Cir. 2010).
Since plaintiffs' case does not fall within the very narrow category of cases covered
by Rooker-Feldman, the district court erred by ruling that this theory deprived the
court of subject matter jurisdiction.

       Younger abstention, the district court's alternative ground for dismissal, is also
inappropriate in this case. Federal court abstention is warranted when one of a few
"exceptional" types of parallel pending state court proceedings exist: "state criminal
proceedings, civil enforcement proceedings, and civil proceedings involving certain
orders that are uniquely in furtherance of the state court's ability to perform their
judicial function." Sprint Comm., 134 S. Ct. at 588 (quotations omitted). Abstention
is appropriate in such circumstances because "the prospect of undue interference with
state proceedings counsels against federal relief." Id. Here, there was no pending
state proceeding. The Missouri Court of Appeals had issued its decision in Banks II,
and plaintiffs have not petitioned for mandamus in the state supreme court. Since
nothing related to this federal action is pending in state court, abstention is not
warranted.

                                          -6-
      For these reasons, we reverse the judgment of the district court and remand for
further proceedings consistent with this opinion.
                      ______________________________




                                         -7-